DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2022 has been entered.
 Response to Arguments
Applicant’s amendment and associated arguments filed 7/8/2022 with respect to the previous 112(a), 102 and 103 rejections have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kusumoto and/or Reddy et al.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "said leadless catheter device" in lines 6 and 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
All claims depending from claim 11 are indefinite based on their association.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusumoto (US 2018/0132754).
Regarding claims 11, 13 and 15, Kusumoto discloses a delivery system for placement of a leadless pacemaker device in a human heart (par. 0034, 0040, 0061). A catheter device 30,530 has a lumen and a distal end for insertion in the human body such that a leadless pacemaker is received within the lumen in an area of said distal end of the catheter device (par. 0034, 0040, 0061, 0219). The pacemaker is configured to deliver pacing pulses wherever it is placed within the heart, and therefore it is inherently “configured for HIS bundle pacing” if placed at the HIS bundle. No other details of “HIS bundle pacing” is recited in the claim.
A first mapping electrode 50,560 and a second mapping electrode 60,570 both encircle an outer surface of the distal end of the catheter device (figures 3, 4 and 13 and par. 0154-0161 and 0172). The electrodes can be used to sense electrograms (i.e., a mapping signal vector) (par. 0161, 0184).
Regarding claim 14, Kusumoto discloses a mapping wire 1700 with a mapping electrode 1750 (par. 0199). The mapping wire can be placed inside the catheter device with a second mapping electrode (par. 0207).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2019/0083801, hereinafter Yang) in view of Reddy et al. (US 2009/0259272, hereinafter Reddy).
Regarding claims 11-13, 15 and 16, Yang discloses a delivery system and method for a leadless pacemaker 200. A catheter device 400 includes a lumen 408 located at a distal end of the catheter (see figures 13A-13C). The leadless pacemaker 200 is configured to provide HIS bundle pacing and is located within the lumen of the catheter (figure 13A-13C and par. 0074). A mapping electrode 242 located at the tip of a pin 270 that is fixed on housing 230 of the leadless pacemaker and another mapping electrode 224 located on the housing of the leadless pacemaker at a distance from said tip are utilized to sense a mapping vector representative of cardiac activity (par. 0098 and figure 13A-13C). Telemetry circuity 588 is a communication interface “for” transmitting a communication signal containing information relating to the mapping signal vector, if so desired by a user (par. 0109). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
However, Yang is silent as to the catheter device including mapping electrodes encircling the distal end of the catheter device. Reddy discloses a catheter for HIS bundle-stimulating electrodes, and thus is analogous art with Yang. The catheter 72 includes mapping electrodes 82 and 84 for mapping sensed electrical activity of the heart (par. 0037 and 0039). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Yang to include mapping electrodes encircling the distal end of the catheter device as taught by Reddy in order to provide a time efficient system for locating and directly stimulating the HIS bundle (par. 0045 of Reddy for motivation).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792